ACCEPTED
                                                                                                       04-15-00279-CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                 7/13/2015 10:44:29 AM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK
                                           N0. 04-15-00279-CV

                          ,     IN THE COURT OF APPEALS
                       FOR THE 4TH DISTRICT, AT SAN ANTONIO, TEXAS   FILED IN
                                                               4th COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                          ABDUL H. NUBANI                     07/13/2015 10:44:29 AM
                                                                                 KEITH E. HOTTLE
                                                    V.                                 Clerk


                                  COUNTY OF GUADALUPE, ET AL.


           APPELLANT’S MOTION TO EXTEND ORDER ABATING APPELLATE
                       DEADLINES PENDING SETTLEMENT
1.            Appellant is Abdul H. Nubani. Appellees are the County of Guadalupe and Randall R.

Smidt.

2.            Appellant timely ﬁled his notice of appeal on April 23, 2015.

3.            The parties have agreed to settle their dispute. Appellant requests an abatement of all

deadlines in this matter until settlement documents can be drafted and executed.      The settlement

will provide that this appeal be dismissed.


4.            Appellant resides in the United Arab Emirates. The settlement requires delivery of

executed documents with original signatures. The parties came to agreement on the language

of the settlement documents on June         11, 2015.


5.            This Court granted Appellant’s motion to abate and order Appellant to file a motion no

later      than July 13, 2015.




Page   1   of 3
6.        On       July 4, 2015, appellant deposited the signed documents necessary to effect the


settlement with a commercial courier in the United Arab Emirates for delivery to his counsel.

Counsel has not received the documents.

7.        Counsel for appellant        is   on vacation out of   state   from July 8   until July 22,   2015.

Counsel       is   a sole practitioner and exchange of the settlement documents and payment of the

consideration for the settlement cannot be completed until after July 21, 2015.

8.        Appellant requests     all   deadlines be abated until July 31, 2015.

9.        Appellees County of Guadalupe and Randall R. Smidt agree with this motion.

                                                   PRAYER
          For these reasons, Appellant asks the court to grant this motion and abate all appellate

deadlines until July 31, 2015.

                                                    Respectfully submitted,

                                                    LAW OFFICE OF JAMES S. FROST
                                                     113 West Gonzales
                                                    Seguin, Texas 78155
                                                    Telephone: (830) 303-0404
                                                    Facsimile: (830)303-8584




                                                                                                         ’%
                                                           StateBar No. 07489500
                                                           Attorney for Appellant
                                                           Abdul H. Nubani
                                                                                                MM
Page 2 of 3
                                     CERTIFICATE OF SERVICE
        hereby certify that the above and foregoing document has been served upon the
          I
following in accordance with the Texas Rules of Civil Procedure on this the 13”‘ day of July,
2015, Via electronic service:

              rs1nidt@yahoo.com
              Randall R. Smidt
              1207 Bay Oaks Road
              Houston, Texas 77008

              mtepQer@,mVbalaw.com
              Matthew Te'pper
              McCrea1y, Veselka, Bragg &‘Al1en, P.C.
              700 Jeffrey Way, Suite 100
              Round Rock, Texas 78665




                                                 M%fnw-     31/wwbfy»
                                                J   s FROST
                                                       s.



                                                                                /+‘w/mega;




Page 3 of 3